Exhibit 10.1

NINTH AMENDMENT TO CREDIT AGREEMENT

THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
June 12, 2007 and effective as of June 18, 2007, by and between TREX COMPANY,
INC., a Delaware corporation (sometimes hereinafter referred to herein as “Trex
Inc.”), and BRANCH BANKING AND TRUST COMPANY, a North Carolina state banking
corporation, successor by merger to Branch Banking and Trust Company of Virginia
(hereinafter referred to herein as the “Bank”).

Trex Inc., TREX Company, LLC, a Delaware limited liability company (“TREX LLC”),
and the Bank are the original parties to that certain Credit Agreement dated as
of June 19, 2002, as amended by a First Amendment to Credit Agreement dated as
of August 29, 2003, as further amended by a Second Amendment to Credit Agreement
dated as of September 30, 2004, as further amended by a Third Amendment to
Credit Agreement dated as of March 31, 2005, as further amended by a Fourth
Amendment to Credit Agreement dated as of July 25, 2005, as further amended by a
Fifth Amendment to Credit Agreement dated as of December 31, 2005, as further
amended by a Sixth Amendment to Credit Agreement dated as of November 9, 2006,
as further amended by a Seventh Amendment to Credit Agreement dated as of
December 31, 2006, as further amended by an Eighth Amendment to Credit Agreement
dated as of March 16, 2007 (as so amended and as it may hereafter be amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”). Subject to the terms and conditions contained in the Credit
Agreement, the Bank agreed to extend to Trex Inc. and TREX LLC (i) a revolving
credit facility, with a letter of credit subfacility, in the aggregate amount of
$100,000,000 for working capital financing of Trex Inc.’s and TREX LLC’s
accounts receivable and inventory, to purchase new equipment and/or for other
general corporate purposes of Trex Inc. and TREX LLC, (ii) a term loan facility
in the amount of $9,570,079.88 to refinance the Winchester Property (as defined
in the Credit Agreement), and (iii) a term loan facility in the amount of
$3,029,920.12 to finance existing improvements to the Winchester Property.
Effective December 31, 2002, TREX LLC merged with and into Trex Inc., with Trex
Inc. being the surviving entity. As a result of such merger, Trex Inc. is the
sole borrower under the Credit Agreement and shall hereinafter sometimes be
referred to in this Amendment as the “Borrower.”

The Borrower intends to issue certain subordinated notes in order to, among
other matters, pay in full the indebtedness outstanding under the Note Agreement
(as defined in the Credit Agreement) and pay down the Revolving Credit Note (as
defined in the Credit Agreement). In connection with the issuance of such
subordinated notes and the payment in full of the indebtedness outstanding under
the Note Agreement, the Credit Agreement and certain other Loan Documents (as
defined in the Credit Agreement) need to be modified. In addition, the Borrower
has requested that the Bank extend the Revolving Credit Termination Date (as
defined in the Credit Agreement), to extend the maturity date of Real Estate
Term Loan 1, Real Estate Term Loan 2 and Real Estate Term Loan 3 (as each such
term is defined in the Credit Agreement), and to make certain other
modifications to the Credit Agreement, and the Bank is willing to do so upon the
terms and conditions contained herein.

Accordingly, the Borrower and the Bank hereby agree as follows:

1. Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement.



--------------------------------------------------------------------------------

2. Section 2.01(a) of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

(a) Term Loans. The Bank agrees, on the terms and conditions set forth in this
Agreement, to make (i) a term loan to the Borrower on the Ninth Amendment
Effective Date in the principal amount of Two Million Forty-Two Thousand One
Hundred Sixty-One and 05/100s Dollars ($2,042,161.05) (“Real Estate Term Loan
1”), (ii) a term loan to the Borrower on the Ninth Amendment Effective Date in
the principal amount of Five Hundred Eighty-Seven Thousand Five Hundred
Eighty-Eight and 00/100s Dollars ($587,588.00) (“Real Estate Term Loan 2”) and
(iii) a term loan to the Borrower on the Ninth Amendment Effective Date in the
principal amount of Four Million Ninety-Five Thousand One Hundred Eighty-One and
54/100s Dollars ($4,095,181.54) (“Real Estate Term Loan 3”).

3. The first paragraph of Section 2.01(c)ii. of the Credit Agreement is hereby
deleted in its entirety and the following paragraph is substituted in its place:

 

  ii. “Eligible Account” means an account receivable which is (i) for each
account receivable created during the period January 1 to and including
January 31 of each calendar year, (A) not more than 150 days from the date of
the original invoice and (B) not more than 90 days from the due date of the
original invoice that arises in the ordinary course of the Borrower’s business,
is on normal and customary terms in the Borrower’s business (which customary
terms include customer incentives), and meets the eligibility requirements set
forth in items 1. to and including 12. immediately following this clause ii,
(ii) for each account receivable created during the period February 1 to and
including February 28 (or February 29, as the case may be) of each calendar
year, (A) not more than 120 days from the date of the original invoice and
(B) not more than 60 days from the due date of the original invoice that arises
in the ordinary course of the Borrower’s business, is on normal and customary
terms in the Borrower’s business (which customary terms include customer
incentives), and meets the eligibility requirements set forth in items 1. to and
including 12. immediately following this clause ii, and (iii) for each account
receivable created at any other time, (A) not more than 90 days from the date of
the original invoice and (B) not more than 45 days from the due date of the
original invoice that arises in the ordinary course of the Borrower’s business,
is on normal and customary terms in the Borrower’s business (which customary
terms include customer incentives), and meets the eligibility requirements set
forth in items 1. to and including 12. immediately following this clause ii:

 

-2-



--------------------------------------------------------------------------------

4. Section 6.01(m) of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

(m) Indenture. Notice of the occurrence of any default or event of default under
the Indenture, under any other agreement or note evidencing Material Debt, or
under any Material Contract, in each case which remains uncured or unwaived
following the expiration of any applicable cure period, and the action which the
Borrower is taking or proposes to take with respect thereto.

5. Section 6.07(n) of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

(n) [Reserved].

6. Section 6.07 of the Credit Agreement is hereby amended by deleting the last
two sentences of that Section and inserting the following two (2) sentences at
the end of that Section:

The Borrower hereby represents and warrants to the Bank that, as of the Ninth
Amendment Effective Date, neither the Borrower nor any of its Subsidiaries, nor
any Corporate Assets, is subject to any agreement, judgment, injunction, order,
decree or other instrument that prohibits, restricts or in any way limits the
Borrower or any of its Subsidiaries from creating, incurring, assuming or
suffering to exist any Lien upon or with respect to any Corporate Assets in
favor of any creditor except for (i) the Loan Documents, (ii) agreements or
documents creating or establishing Permitted Liens and (iii) the Reimbursement
and Credit Agreement dated as of December 1, 2004 by and between the Borrower,
JPMorgan Chase Bank, N.A., as issuing bank, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended effective as of the Ninth Amendment Effective
Date (as so amended, the “Chase Credit Agreement”). The Borrower hereby
covenants and agrees that neither it nor any of its Subsidiaries, nor any of the
Corporate Assets, will become subject to any agreement, judgment, injunction,
order, decree or other instrument that prohibits, restricts or in any way limits
the Borrower or any of its Subsidiaries from creating, incurring, assuming or
suffering to exist any Lien upon or with respect to any of the Corporate Assets
in favor of any creditor except for (i) the Loan Documents, (ii) agreements or
documents creating or establishing Permitted Liens and (iii) the Chase Credit
Agreement.

7. Clause (iii) of Section 6.08 of the Credit Agreement is hereby deleted in its
entirety and the following clause is substituted in its place:

(iii) Debt outstanding under the Indenture and the Senior Subordinated Notes;

 

-3-



--------------------------------------------------------------------------------

8. Clauses (v) and (vi) of Section 6.08 of the Credit Agreement are hereby
deleted in their entirety and the following clauses are substituted in their
respective places:

(v) additional Facility Debt incurred after the Closing Date, provided that at
the time such additional Facility Debt is incurred (1) no Default or Event of
Default shall have occurred or will occur as a result of the incurrence of such
Facility Debt and (2) the aggregate principal amount of such additional Facility
Debt is not greater than $10,000,000; and (vi) in addition to the Debt permitted
by clauses (i) to and including (v) above, Debt incurred after the Closing Date,
provided that at the time such additional Debt is incurred, (1) no Default or
Event of Default shall have occurred or will occur as a result of the incurrence
of such additional Debt, (2) the Total Consolidated Debt to Total Consolidated
Capitalization Ratio both immediately prior to the incurrence of such additional
Debt and immediately after and giving effect to the incurrence of such
additional Debt shall be at least three percentage points lower than the maximum
Total Consolidated Debt to Total Consolidated Capitalization Ratio required by
Section 6.10 on the date of the incurrence of such additional Debt (e.g., if the
additional Debt were incurred during the period commencing on April 1, 2007 to
and including March 31, 2008, the Total Consolidated Debt to Total Consolidated
Capitalization Ratio both immediately prior to the incurrence of such Debt and
immediately after and giving effect to the incurrence of such Debt shall not
exceed 57%), and (3) the Total Consolidated Senior Debt to Consolidated EBITDA
Ratio both immediately prior to the incurrence of such additional Debt and
immediately after and giving effect to the incurrence of such additional Debt
shall be at least 0.5 lower than the maximum Total Consolidated Senior Debt to
Consolidated EBITDA Ratio required by Section 6.11 on the date of the incurrence
of such additional Debt (e.g., if the additional Debt were incurred during the
period April 1, 2007 to and including June 30, 2007, the Total Consolidated
Senior Debt to EBITDA Ratio both immediately prior to the incurrence of such
additional Debt and immediately after and giving effect to the incurrence of
such additional Debt shall not exceed 2.75 to 1).

9. Section 6.10 of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

Section 6.10. Total Consolidated Debt to Total Consolidated Capitalization
Ratio. The Borrower will not, as of the end of any fiscal quarter, permit the
ratio of Total Consolidated Debt to Total Consolidated Capitalization (the
“Total Consolidated Debt to Total Consolidated Capitalization Ratio”), as a
percentage, to exceed the following amounts for the following periods: (i) 60%
for the period commencing on April 1, 2007 to and including March 31, 2008, and
(ii) thereafter (A) 50% for each period commencing on April 1 of a calendar year
to and including September 30 of such calendar year and (B) 60% for each period
commencing on October 1 of a calendar year to and including March 31 of the
immediately succeeding calendar year.

 

-4-



--------------------------------------------------------------------------------

10. Section 6.11 of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

Section 6.11. Total Consolidated Senior Debt to Consolidated EBITDA Ratio. The
Borrower will not, as of the end of any fiscal quarter, permit the ratio of the
Total Consolidated Senior Debt to Consolidated EBITDA (the “Total Consolidated
Senior Debt to Consolidated EBITDA Ratio”) for the four-quarter period ended as
of the end of such fiscal quarter to exceed the following amounts for the
following periods: (i) 3.25 to 1 for the period commencing on April 1, 2007 to
and including March 31, 2008, and (ii) thereafter (A) 2.5 to 1 for each period
commencing on April 1 of a calendar year to and including September 30 of such
calendar year and (B) 3.0 to 1 for each period commencing on October 1 of a
calendar year to and including March 31 of the immediately succeeding calendar
year.

11. Section 6.12 of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

Section 6.12. Fixed Charge Coverage Ratio. The Borrower will not, as of the end
of any fiscal quarter, permit the Fixed Charge Coverage Ratio for the
four-quarter period ended as of the end of such fiscal quarter to be less than
the following amounts for the following periods: (i) 1.25 to 1 for the period
commencing on April 1, 2007 to and including March 31, 2008 and (ii) 1.4 to 1
thereafter.

12. Section 6.15(a)(vi) is hereby deleted in its entirety and the following
Section is inserted in its place:

(vi) the Borrower may invest up to $400,000 in addition to the Borrower’s
investment in Winchester Capital, Inc. existing as of May 1, 2007;

13. Section 6.15(b)(ii)(D) of the Credit Agreement is hereby deleted in its
entirety and the following Section is substituted in its place:

(D) (1) the Total Consolidated Debt to Total Consolidated Capitalization Ratio
both immediately prior to such proposed Acquisition and immediately after and
giving effect to such proposed Acquisition shall be at least three percentage
points lower than the maximum Total Consolidated Debt to Total Consolidated
Capitalization Ratio required by Section 6.10 on the date of such proposed
Acquisition (e.g., if the proposed Acquisition occurs during the period
commencing on April 1, 2007 to and including March 31, 2008, the Total
Consolidated Debt to Total Consolidated Capitalization Ratio both immediately
prior to such proposed Acquisition and immediately after and giving effect to
such proposed Acquisition shall not exceed 57%) and (2) the Pro Forma Total
Consolidated Senior Debt to Consolidated EBITDA Ratio shall be at least 0.5

 

-5-



--------------------------------------------------------------------------------

lower than the maximum ratio of the Total Consolidated Senior Debt to
Consolidated EBITDA required by Section 6.11 on the date of the proposed
Acquisition (e.g., if the proposed Acquisition occurs during the period
commencing on April 1, 2007 to and including March 31, 2008, the Pro Forma Total
Consolidated Senior Debt to Consolidated EBITDA Ratio shall not exceed 2.75 to
1);

14. Section 6.16(a) of the Credit Agreement is hereby deleted in its entirety
and the following Section is substituted in its place:

(a) the making of any distribution, dividend, payment or delivery of property or
cash on or with respect to its Capital Stock or its membership interests by
(i) any Subsidiary to Trex Company, Inc. or to any Material Subsidiary or
(ii) any Subsidiary that is not a Material Subsidiary to another Subsidiary that
is not a Material Subsidiary;

15. Section 6.16(c) of the Credit Agreement is hereby deleted in its entirety
and the following Section is substituted in its place:

(c) the redemption, retirement, purchase or other acquisition for value of
Capital Stock of Trex Company, Inc. (or any options, warrants or other rights to
acquire Capital Stock of Trex Company, Inc.) (i) upon the issuance, vesting,
delivery, exercise, exchange or conversion of any Benefit Plan Awards,
(ii) tendered by the holder thereof in payment of withholding or other taxes
relating to the vesting, delivery, exercise, exchange or conversion or any
Benefit Plan Awards and (iii) upon the conversion of the Senior Subordinated
Notes in accordance with the terms thereof and the terms of the Indenture;

16. Section 6.16(g) of the Credit Agreement is hereby deleted in its entirety
and the following Section is substituted in its place:

(g) the payment of cash in lieu of fractional shares of Capital Stock of Trex
Company, Inc.; provided, however, that the aggregate amount of all such cash
payments shall not exceed $500,000; or

17. The final sentence of Section 6.17 of the Credit Agreement is hereby deleted
in its entirety and the following sentence is substituted in its place:

None of the proceeds of the Revolving Loans or Real Estate Term Loans 1, 2 or 3
will be used, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any “margin stock” (within the
meaning of Regulation U) in violation of Regulation U.

18. Section 6.22 of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

 

-6-



--------------------------------------------------------------------------------

Section 6.22. More Favorable Covenants. If, after the Ninth Amendment Effective
Date, any of the covenants, representations and warranties or events of default,
or any other material term or provision, contained in the Indenture or in the
Chase Credit Agreement is amended, restated, supplemented or otherwise modified
to make such covenant, representation and warranty or event of default, or any
other material term or provision more favorable, in the sole but reasonable
opinion of the Bank, to the holder or holders of the Senior Subordinated Notes
or the lender or lenders under the Chase Credit Agreement, as the case may be,
than are the terms of this Agreement to the Bank, this Agreement shall be
amended to contain each such more favorable covenant, representation and
warranty, event of default, term or provision, and the Borrower hereby agrees to
so amend this Agreement and to execute and deliver all such documents requested
by the Bank to reflect such amendment. If, after the Ninth Amendment Effective
Date, any of the covenants, representations and warranties or events of default,
or any other material term or provision, of the documents executed in connection
with the Facility Debt permitted under Section 6.08(v) is, or is amended,
restated, supplemented or otherwise modified to be, more favorable, in the sole
but reasonable opinion of the Bank, to the lender or lenders under such Facility
Debt documents than are the terms of this Agreement to the Bank, this Agreement
shall be amended to contain each such more favorable covenant, representation
and warranty, event of default, term or provision, and the Borrower hereby
agrees to so amend this Agreement and to execute and deliver all such documents
requested by the Bank to reflect such amendment. Prior to the execution and
delivery of such documents by the Borrower, unless the Bank has waived in
writing its rights under this Section 6.22, this Agreement shall be deemed to
contain each such more favorable covenant, representation and warranty, event of
default, term or provision of the Indenture, the Chase Credit Agreement or the
documents executed in connection with the Facility Debt, as the case may be, for
purposes of determining the rights and obligations hereunder.

19. Article VI of the Credit Agreement is hereby amended by inserting the
following new Section immediately following Section 6.28 of the Credit
Agreement:

Section 6.29 Designated Senior Indebtedness. The Real Estate Term Loan
Obligations, the Revolving Credit Loan Obligations and all other indebtedness,
liabilities and obligations of the Borrower now existing or hereafter arising
under any of the Loan Documents, as such indebtedness, liabilities and
obligations may be amended, extended, increased, restated, supplemented or
otherwise modified from time to time, are, and at all times shall be, Designated
Senior Indebtedness (as defined in the Indenture).

20. The definition of the term, “Applicable Real Estate Term Loan Margin,”
contained in the Definitions Appendix to the Credit Agreement is hereby deleted
in its entirety and the following definition is inserted in its place:

 

-7-



--------------------------------------------------------------------------------

“Applicable Real Estate Term Loan Margin” means (i) 3.00% for the period from
March 31, 2007 through and including the first day of the month following
receipt by the Bank of the consolidated financial statements described in
Section 6.01(a) for the period ending June 30, 2007 and (ii) thereafter shall be
determined by reference to the Total Consolidated Senior Debt to Consolidated
EBITDA Ratio in accordance with the following table:

 

Total Consolidated Senior Debt to Consolidated EBITDA Ratio

   Applicable Real Estate
Term Loan Margin  

Equal to or higher than 3.5 to 1

   3.00 %

Equal to or higher than 3.0 to 1 but lower than 3.5 to 1

   2.75 %

Equal to or higher than 2.5 to 1 but lower than 3.0 to 1

   2.50 %

Equal to or higher than 2.0 to 1 but lower than 2.5 to 1

   2.25 %

Equal to or higher than 1.5 to 1 but lower than 2.0 to 1

   2.00 %

Equal to or higher than 1.0 to 1 but lower than 1.5 to 1

   1.75 %

Lower than 1.0 to 1

   1.50 %

Except during the initial period described in clause (i) above, the Applicable
Real Estate Term Loan Margin will be automatically adjusted as of the first day
of the month following receipt by the Bank of consolidated financial statements
of the Borrower and its Consolidated Subsidiaries pursuant to Section 6.01(a) or
Section 6.01(b) demonstrating to the Bank’s reasonable satisfaction that there
has been a change in the Total Consolidated Senior Debt to Consolidated EBITDA
Ratio which would cause a change in the Applicable Real Estate Term Loan Margin
in accordance with the preceding table. Any such change shall apply to Real
Estate Term Loans 1, 2 & 3 outstanding on such effective date. At all times
after and during the continuance of a Default with respect to the Borrower’s
obligations under Section 6.01(a) or Section 6.01(b) until the delivery of the
applicable financial statements required pursuant thereto, the Applicable Real
Estate Term Loan Margin shall be 3.00%.

 

-8-



--------------------------------------------------------------------------------

21. The definition of the term, “Applicable Revolving Loan Margin,” contained in
the Definitions Appendix to the Credit Agreement is hereby deleted in its
entirety and the following definition is substituted in its place:

“Applicable Revolving Loan Margin” means (i) 2.75% for the period from March 31,
2007 through and including the first day of the month following receipt by the
Bank of the consolidated financial statements described in Section 6.01(a) for
the period ending June 30, 2007 and (ii) thereafter shall be determined by
reference to the Total Consolidated Senior Debt to Consolidated EBITDA Ratio in
accordance with the following table:

 

Total Consolidated Senior Debt to Consolidated EBITDA Ratio

   Applicable Revolving
Loan Margin  

Equal to or higher than 3.5 to 1

   2.75 %

Equal to or higher than 3.0 to 1 but lower than 3.5 to 1

   2.50 %

Equal to or higher than 2.5 to 1 but lower than 3.0 to 1

   2.25 %

Equal to or higher than 2.0 to 1 but lower than 2.5 to 1

   2.00 %

Equal to or higher than 1.5 to 1 but lower than 2.0 to 1

   1.75 %

Equal to or higher than 1.0 to 1 but lower than 1.5 to 1

   1.50 %

Lower than 1.0 to 1

   1.25 %

 

-9-



--------------------------------------------------------------------------------

Except during the initial period described in clause (i) above, the Applicable
Revolving Loan Margin will be automatically adjusted as of the first day of the
month following receipt by the Bank of consolidated financial statements of the
Borrower and its Consolidated Subsidiaries pursuant to Section 6.01(a) or
Section 6.01(b) demonstrating to the Bank’s reasonable satisfaction that there
has been a change in the Total Consolidated Senior Debt to Consolidated EBITDA
Ratio which would cause a change in the Applicable Revolving Loan Margin in
accordance with the preceding table. Any such change shall apply to the
Revolving Loans outstanding on such effective date or made on or after such
effective date. At all times after and during the continuance of a Default with
respect to the Borrower’s obligations under Section 6.01(a) or Section 6.01(b)
until the delivery of the applicable financial statements required pursuant
thereto, the Applicable Revolving Loan Margin shall be 2.75%.

22. The definition of the term, “Capital Stock,” contained in the Definitions
Appendix to the Credit Agreement is hereby deleted in its entirety and the
following definition is substituted in its place:

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations and other equivalents (howsoever designated and
whether or not voting) in equity of such Person, including, without limitation,
all common stock and preferred stock.

23. The definition of the term, “Facility Debt,” contained in the Definitions
Appendix to the Credit Agreement is hereby deleted in its entirety and the
following definition is substituted in its place:

“Facility Debt” means Debt of the Borrower and/or its Subsidiaries that
(a) bears interest at a fixed rate, (b) has no principal payments due on or
prior to the Revolving Credit Termination Date and (c) has its stated maturity
after the Revolving Credit Termination Date; provided, however, the term,
“Facility Debt,” shall not include the Debt outstanding under the Indenture and
the Senior Subordinated Notes.

24. The definition of the term, “Fixed Charge Coverage Ratio,” contained in the
Definitions Appendix to the Credit Agreement is hereby deleted in its entirety
and the following definition is substituted in its place:

“Fixed Charge Coverage Ratio” means, for the four-quarter period ending on the
date of measurement, the ratio of (i) the sum of Consolidated EBITDA for such
four-quarter period plus the consolidated operating lease expense of the
Borrower and its Subsidiaries for such four-quarter period minus cash taxes for
such four-quarter period minus Maintenance Capital Expenditures for such
four-quarter period minus cash dividends and redemptions or purchases of Capital

 

-10-



--------------------------------------------------------------------------------

Stock of the Borrower for cash for such four-quarter period made pursuant to
Section 6.16(h), to (ii) the sum of current maturities of long-term debt of the
Borrower and its Consolidated Subsidiaries for such four-quarter period,
consolidated interest expense of the Borrower and its Consolidated Subsidiaries
for such four-quarter period, and consolidated operating lease expense of the
Borrower and its Subsidiaries for such four-quarter period. Notwithstanding the
foregoing, if, in accordance with the terms of the Indenture, the conditions to
the exercise by the holders of the Senior Subordinated Notes of their right to
convert all or any portion of such Senior Subordinated Notes have been
satisfied, the principal balance of such Senior Subordinated Notes shall not be
included in the calculation of the current maturities of long-term debt of the
Borrower and its Consolidated Subsidiaries for purposes of determining the Fixed
Charge Coverage Ratio.

25. The definition of the term, “Inventory Sublimit,” contained in the
Definitions Appendix to the Credit Agreement is hereby deleted in its entirety
and the following definition is substituted in its place:

“Inventory Sublimit” means (a) $50,000,000 for the period commencing on
December 1 of each calendar year to and including May 31 of the immediately
succeeding calendar year and (ii) $30,000,000 for the period commencing on
June 1 to and including November 30 of each calendar year.

26. The definition of the term, “Management Stockholders,” contained in the
Definitions Appendix to the Credit Agreement is hereby deleted in its entirety
and the following definition is substituted in its place:

“Management Stockholders,” means Anthony J. Cavanna, Andrew U. Ferrari, Harold
F. Monahan, Paul D. Fletcher, Patrick M. Burns, Colleen T. Combs, J. Mitchell
Cox, William R. Gupp, Richard D. McWilliams and Robert L. Thibodeau, and their
respective Management Stockholder Affiliates.

27. The definition of the term, “Net Proceeds,” contained in the Definitions
Appendix to the Credit Agreement is hereby deleted in its entirety and the
following definition is substituted in its place:

“Net Proceeds” means (i) with respect to any borrowed money Debt, the aggregate
cash proceeds received by the Borrower or any of its Subsidiaries in connection
with the incurrence of such borrowed money Debt, after deducting therefrom all
reasonable and customary costs and expenses incurred by the Borrower or such
Subsidiary directly in connection with the incurrence of such borrowed money
Debt; provided, however, that (1) the proceeds of the sale of the Senior
Subordinated Notes and (2) the proceeds of borrowed money Debt permitted under
Section 6.08 shall not be Net Proceeds; and (ii) with respect to any Capital
Stock issued by the Borrower or any of its Subsidiaries, seventy-five percent
(75%) of the aggregate cash proceeds received by the Borrower or any of

 

-11-



--------------------------------------------------------------------------------

its Subsidiaries in connection with the private or public issuance of any such
Capital Stock, after deducting therefrom all reasonable and customary costs and
expenses incurred by the Borrower or such Subsidiary directly in connection with
the issuance of such Capital Stock; provided, however, that (1) the proceeds of
common capital stock or options to purchase common capital stock issued by the
Borrower pursuant to its employee stock purchase plan or stock option and
incentive plan and (2) the proceeds of Capital Stock issued by the Borrower in
connection with the conversion of the Senior Subordinated Notes shall not be Net
Proceeds.

28. The definition of the term, “Pro Forma Total Consolidated Debt to
Consolidated EBITDA Ratio,” contained in the Definitions Appendix to the Credit
Agreement is hereby deleted in its entirety and the following definition is
substituted in its place:

“Pro Forma Total Consolidated Senior Debt to Consolidated EBITDA Ratio” means,
as of the date of determination, the pro forma ratio of (i) the aggregate of the
Total Consolidated Senior Debt and the total Debt of the Person being acquired
outstanding on such date, after eliminating all offsetting debits and credits
between the Borrower and its Subsidiaries and all other items required to be
eliminated in the course of the preparation of consolidated financial statements
of the Borrower and its Subsidiaries in accordance with GAAP to
(ii) Consolidated EBITDA (excluding the Person being acquired) as of such date.

29. The definition of the term, “Revolving Commitment,” contained in the
Definitions Appendix to the Credit Agreement is hereby deleted in its entirety
and the following definition is substituted in its place:

“Revolving Commitment” means (i) for the period commencing on December 1 of each
calendar year to and including May 31 of the immediately succeeding calendar
year, $70,000,000 or such lesser amount to which it is reduced pursuant to
Section 2.07 and (ii) for the period commencing on June 1 to and including
November 30 of each calendar year, $40,000,000 or such lesser amount to which it
is reduced pursuant to Section 2.07.

30. The definition of the term, “Revolving Credit Termination Date,” contained
in the Definitions Appendix to the Credit Agreement is hereby deleted in its
entirety and the following definition is substituted in its place:

“Revolving Credit Termination Date” means the earlier to occur of June 30, 2010
and the date of termination by the Bank pursuant to Section 7.01.

31. The definition of the term, “Unused Commitment Fee Percentage,” contained in
the Definitions Appendix to the Credit Agreement is hereby deleted in its
entirety and the following definition is substituted in its place:

 

-12-



--------------------------------------------------------------------------------

“Unused Commitment Fee Percentage” means (i) 0.375% for the period from
March 31, 2007 through and including the first day of the month following
receipt by the Bank of the consolidated financial statements described in
Section 6.01(b) for the period ending June 30, 2007 and (ii) thereafter shall be
determined by reference to the Total Consolidated Senior Debt to Consolidated
EBITDA Ratio in accordance with the following table:

 

Total Consolidated Senior Debt to Consolidated EBITDA Ratio

   Unused Commitment
Fee Percentage  

Equal to or higher than 1.5 to 1

   0.375 %

Equal to or higher than 1.0 to 1 but lower than 1.5 to 1

   0.25 %

Lower than 1.0 to 1

   0.20 %

Except during the initial period described in clause (i) above, the Unused
Commitment Fee Percentage will be automatically adjusted as of the first day of
the month following receipt by the Bank of consolidated financial statements of
the Borrower and its Consolidated Subsidiaries pursuant to Section 6.01(a) or
Section 6.01(b) demonstrating to the Bank’s reasonable satisfaction that there
has been a change in the Total Consolidated Senior Debt to Consolidated EBITDA
Ratio which would cause a change in the Unused Commitment Fee Percentage in
accordance with the preceding table. At all times after and during the
continuance of a Default with respect to the Borrower’s obligations under
Section 6.01(a) or Section 6.01(b) until the delivery of the applicable
financial statements required pursuant thereto, the Unused Commitment Fee
Percentage shall be 0.375%.

32. The Definitions Appendix to the Credit Agreement is hereby amended by
deleting each of the following terms in their entirety: “Total Consolidated Debt
to Consolidated EBITDA Ratio” and “Pro Forma Total Consolidated Debt to
Consolidated EBITDA Ratio.”

33. The Definitions Appendix to the Credit Agreement is hereby amended by
inserting the following new terms in the correct alphabetical order in the
Definitions Appendix:

“Benefit Plan” means (i) the Trex Company, Inc. 1999 Stock Option and Incentive
Plan, (ii) the Trex Company, Inc. Amended and Restated 1999 Incentive Plan for
Outside Directors, (iii) the Trex Company, Inc. 2005 Stock Incentive Plan,
(iv) the Trex Company, Inc. 1999 Employee Stock Purchase Plan, and (v) any other
stock option, restricted stock, stock incentive, employee stock purchase,
deferred compensation, profit sharing, defined benefit, defined contribution or
other benefit plan of the Borrower or any of its Subsidiaries and the related
award agreements under each such plan.

 

-13-



--------------------------------------------------------------------------------

“Benefit Plan Awards” means stock options, restricted stock, stock appreciation
rights, performance shares and other stock-based awards issuable under any
Benefit Plan to directors of the Borrower or to employees of, or consultants to,
the Borrower or any of its Subsidiaries.

“Indenture” means the Indenture, dated as of June 18, 2007, between the
Borrower, as Issuer, and The Bank of New York, as Trustee, as supplemented by
the Supplemental Indenture, dated as of June 18, 2007, between the Borrower, as
Issuer, and The Bank of New York, as Trustee, as further amended and
supplemented from time to time.

“Ninth Amendment Effective Date” means June 18, 2007.

“Senior Subordinated Notes” means the 6.0% Convertible Senior Subordinated Notes
due July 1, 2012 in the aggregate original maximum principal amount of
$97,500,000.00 issued by the Borrower and outstanding from time to time under
the Indenture.

“Total Consolidated Senior Debt” means, as of the date of determination, Total
Consolidated Debt minus Total Consolidated Subordinated Debt.

“Total Consolidated Senior Debt to Consolidated EBITDA Ratio” has the meaning
set forth in Section 6.11.

“Total Consolidated Subordinated Debt,” means, as of the date of determination,
Total Consolidated Debt (i) the payment of which is subordinated to the payment
of the Real Estate Term Loan Obligations and the Revolving Credit Loan
Obligations pursuant to its terms or pursuant to a written subordination
agreement, in each case in form and substance satisfactory to the Bank and
(ii) all the terms of which, including without limitation the structure, payment
schedule, maturity date and all other aspects of such Total Consolidated Debt,
are satisfactory to the Bank; provided, however, that the term, “Total
Consolidated Subordinated Debt,” shall in any event include all Debt outstanding
under the Indenture and the Senior Subordinated Notes.

34. Exhibit D-2 to the Credit Agreement is hereby deleted in its entirety and a
new Exhibit, which is attached to this Amendment and labeled Exhibit D-3, is
substituted in its place.

35. Exhibit E-2 to the Credit Agreement is hereby deleted in its entirety and a
new Exhibit, which is attached to this Amendment and labeled Exhibit E-3, is
substituted in its place.

36. Exhibit F-2 to the Credit Agreement is hereby deleted in its entirety and a
new Exhibit, which is attached to this Amendment and labeled Exhibit F-3, is
substituted in its place.

 

-14-



--------------------------------------------------------------------------------

37. Schedule 5.20 to the Credit Agreement is hereby deleted in its entirety and
a new Schedule, which is attached to this Amendment and labeled Schedule 5.20,
is substituted in its place.

38. The Borrower hereby represents and warrants to the Bank (which
representations and warranties shall survive the execution and delivery of this
Amendment) that:

(a) It is in compliance with all of the terms, covenants and conditions of the
Credit Agreement, as amended by this Amendment, and each of the other Loan
Documents.

(b) There exists no Default or Event of Default under the Credit Agreement, as
amended by this Amendment, and no event has occurred or condition exists which,
with the giving of notice or lapse of time, or both, would constitute such a
Default or Event of Default.

(c) The representations and warranties contained in Article V of the Credit
Agreement are, except to the extent that they relate solely to an earlier date
or except to the extent that they relate solely to TREX LLC, true in all
material respects with the same effect as though such representations and
warranties had been made on the date of this Amendment.

(d) The execution, delivery and performance by the Borrower of this Amendment,
each of the new promissory notes (attached hereto as Exhibit D-3, Exhibit E-3,
and Exhibit F-3, respectively, and collectively, “Real Estate Term Loan Notes 1,
2 and 3”), and the Amendment to and Acknowledgement of Intercreditor and
Collateral Agency Agreement (in the form attached hereto as Exhibit L) are
within its corporate powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene or constitute (with
or without the giving of notice or lapse of time or both) a default under any
provision of applicable law or of the organizational documents of the Borrower
or any Subsidiary or of any agreement, judgment, injunction, order, decree or
other instrument binding upon or affecting the Borrower or any Subsidiary or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries other than a Lien in favor of the Bank as provided in
the Security Agreement.

(e) This Amendment, Real Estate Term Loan Notes 1, 2 and 3, and the Amendment to
and Acknowledgement of Intercreditor and Collateral Agency Agreement (described
in paragraph 38(d) hereof) constitute the valid and binding agreements of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by equitable principles
of general applicability (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(f) Except as set forth on Schedule 5.05 to the Credit Agreement, there is no
material action, suit, proceeding or investigation pending against, or to the
knowledge of

 

-15-



--------------------------------------------------------------------------------

the Borrower threatened against, contemplated or affecting, the Borrower or any
of its Subsidiaries before any court, arbitrator or governmental body, agency or
official which has, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, or which in any manner draws into
question the validity or enforceability of this Amendment, Real Estate Term Loan
Notes 1, 2 and 3, the Amendment to and Acknowledgement of Intercreditor and
Collateral Agency Agreement (described in paragraph 38(d) hereof), or any of the
other Loan Documents, and there is no basis known to the Borrower or any of its
Subsidiaries for any such action, suit, proceeding or investigation.

39. The Bank’s agreement to enter into this Amendment is subject to the
following conditions precedent:

(a) The Borrower shall have executed and delivered to the Bank this Amendment
and each of Real Estate Term Loan Notes 1, 2 and 3 with the blanks therein
appropriately completed.

(b) The Borrower shall have executed and delivered and caused each of the other
parties to the Amendment to and Acknowledgement of Intercreditor and Collateral
Agency Agreement in the form of Exhibit L attached hereto with the blanks
therein appropriately completed to have executed and delivered such Termination
of Intercreditor and Collateral Agency Agreement.

(c) The Borrower, JPMorgan Chase Bank, N.A., as issuing bank (the “Issuing
Bank”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), shall have executed and delivered an amendment to the
Chase Credit Agreement in form and substance acceptable to the Bank.

(d) The Bank shall have reviewed and approved the Indenture and all of the
terms, conditions and documents associated therewith.

(e) The Bank shall have received a favorable opinion of counsel to the Borrower
addressed to the Bank, dated as of the date hereof and satisfactory in form and
substance to the Bank, as to the due authorization, execution, delivery and
enforceability of this Amendment, Real Estate Term Loan Notes 1, 2 and 3, and
the Amendment to and Acknowledgement of Intercreditor and Collateral Agency
Agreement (described in paragraph 38(d) hereof), and such other matters as the
Bank shall reasonably request.

(f) The Borrower shall have executed and delivered, or caused to be executed and
delivered, to the Bank such other and further documents, certificates, opinions
and other papers as the Bank shall reasonably request; and the Borrower shall
have paid all fees due to the Bank.

40. Except as expressly amended hereby, the terms of the Credit Agreement shall
remain in full force and effect in all respects, and the Borrower hereby
reaffirms its obligations under the Credit Agreement, as amended by this
Amendment, and each of the other Loan Documents. The Borrower hereby waives any
claim, cause of action, defense,

 

-16-



--------------------------------------------------------------------------------

counterclaim, setoff or recoupment of any kind or nature that it may assert
against the Bank arising from or in connection with the Credit Agreement, as
amended by this Amendment, any of the Loan Documents, or the transactions
contemplated thereby or hereby that exist on the date hereof or arise from facts
or actions occurring prior hereto or on the date hereof. Nothing contained in
this Amendment shall be construed to constitute a novation with respect to the
obligations described in the Credit Agreement.

41. All references to the Credit Agreement in any of the Loan Documents, or any
other documents or instruments that refer to the Credit Agreement, shall be
deemed to be references to the Credit Agreement as amended by this Amendment.

42. This Amendment shall be construed in accordance with and governed by the
laws of the Commonwealth of Virginia.

43. Any Dispute arising out of or related to this Amendment or any of the other
Loan Documents shall be resolved by binding arbitration as provided in
Section 9.07 of the Credit Agreement. TO THE FULLEST EXTENT PERMITTED BY LAW,
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY DISPUTE.

44. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same instrument.

45. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. The Borrower shall not have
the right to assign any of its rights or obligations under or delegate any of
its duties under the Credit Agreement, as amended by this Amendment, or any of
the other Loan Documents.

46. The Borrower hereby agrees that it will pay on demand all out-of-pocket
expenses incurred by the Bank in connection with the preparation of this
Amendment and all other related documents and the filing of any uniform
commercial code amendments, including but not limited to the fees and
disbursements of counsel for the Bank.

47. This Amendment represent the final agreement between the Borrower and the
Bank with respect to the subject matter hereof, and may not be contradicted,
modified or supplemented in any way by evidence of any prior or contemporaneous
written or oral agreements of the Borrower and the Bank.

[Remainder of Page Intentionally Left Blank]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Bank have caused this Amendment to be
executed by their duly authorized officers under seal as of the date first
written above.

 

TREX COMPANY, INC. By:  

/s/ Paul D. Fletcher

 

  (SEAL) Name:   Paul D. Fletcher   Title:   Senior Vice President and Chief
Financial Officer   BRANCH BANKING AND TRUST COMPANY By:  

/s/ David A. Chandler

 

  (SEAL) Name:   David A. Chandler   Title:   Senior Vice President  

Exhibit D-3 - Promissory Note (Real Estate Term Loan 1)

Exhibit E-3 - Promissory Note (Real Estate Term Loan 2)

Exhibit F-3 - Promissory Note (Real Estate Term Loan 3)

Exhibit L - Amendment to and Acknowledgement of Intercreditor and Collateral
Agency Agreement

Schedule 5.20 - Debt

 

-18-



--------------------------------------------------------------------------------

SCHEDULE 5.20

Debt

The following information is provided as of the Ninth Amendment Effective Date:

 

Type

 

Maturity

 

Lender/Counter Party

 

Principal Amount

Real Estate Note   9/30/2014   Bank of America   $4,306,546.32 SWAP # 133261  
10/01/2014   Bank of America  

$248,582.97

(subject to adjustment due to interest rate fluctuations)

Variable Rate Promissory Note/Reimbursement Agreement   12/1/2029   Mississippi
Business Finance Corporation/JPMorgan Chase Bank, N.A.   $25,000,000.00
Convertible Senior Subordinated Notes   07/1/2012   The Bank of New York,
Trustee  

$97,500,000.00

(maximum principal amount issuable)

 

-19-